Citation Nr: 9932383	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-43 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of a herniated disc at L4-5, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from May 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In April 1996 the veteran raised the issue of entitlement to 
a total rating based on individual unemployment due to 
service-connected disability.  Moreover, in a July 1999 
informal hearing presentation the representative raised the 
issue of entitlement to an increased rating for his 
originally service-connected psychogenic musculoskeletal 
reaction associated with back pain, to include whether 
service connection was previously severed in accordance with 
the due process protections afforded by law.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDING OF FACT

The veteran's postoperative residuals of a herniated disc at 
L4-5 are productive of symptomatology consistent with 
pronounced impairment, including objective evidence of severe 
pain on motion, demonstrable muscle spasms, and neurological 
findings appropriate to the diseased disc with little 
intermittent relief.


CONCLUSION OF LAW

A 60 percent disability evaluation for the postoperative 
residuals of a herniated disc at L4-5 is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.7, 
4.40, 4.41, 4.71a, Code 5293 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for 
postoperative residuals of a herniated disc at L4-5.  He 
maintains that his low back disability is more severe than 
reflected by the currently assigned 40 percent rating.  He 
reports that his condition has gotten progressively worse and 
now results in severe back and leg pain that greatly limit 
his activities.

As a preliminary matter, the Board finds that the veteran's 
claim on this issue is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
recent VA examinations to evaluate his condition and relevant 
treatment records have been obtained.

Factual Background

The veteran filed his current claim for an increased rating 
for his low back disability in April 1996.   A rating 
decision of June 1996 continued the 40 percent rating 
assigned for the condition, and the veteran initiated the 
current appeal.  

VA outpatient treatment records show that the veteran was 
seen in March 1996 for complaints of low back pain and 
bilateral lower extremity pain.  He underwent an MRI of the 
lumbar spine that found a loss of disc space height and 
signal intensity at L4-5 consistent with degenerative disc 
disease; mild generalized bulging of the disc and 
hypertrophic degenerative facet changes at L4-5; and 
hypertrophic degenerative changes of the facets without 
significant spinal canal or neural foraminal stenosis at L5-
S1.  The impression was degenerative disc disease at L4-5 
without significant neural foraminal or spinal canal stenosis 
and no herniated nucleus pulposus; no significant epidural 
fibrosis was seen.  

A July 1997 CT scan of the lumbar spine revealed generalized 
spondylosis and facet degenerative arthritic changes.  There 
was generalized bulging of the L3-4 disc without evidence of 
disc herniation, and a very mild narrowing of the posterior 
aspect of the central spinal canal, side to side was seen due 
to the facet hypertrophic changes.  At the L4-5 level there 
was generalized bulging of the disc, but the central spinal 
canal was still capacious.  There was bilateral foraminal 
stenosis at L4-L5 due to the bulging disc and the facet 
hypertrophy.  The impression was bulging of the discs at the 
L3-4 and L4-5 levels, but no evidence of disc herniation; 
bilateral foraminal stenosis was seen at the L4-5 level, but 
no nerve root compression was seen; and generalized 
spondylosis and facet degenerative arthritis.  

A March 1998 MRI examination report noted impressions of 
moderate degeneration and/or desiccation of the L4-5 disc and 
to a lesser degree the L5-S1 disc; mild posterior disc 
bulging at L4-5, more so on the right than the left, which in 
conjunction with facet joint disease was causing mild 
bilateral foraminal narrowing; and moderate degenerative 
changes involving the facet joints at L3-4 and L5-S1.  

On VA examination in June 1996, it was noted that the veteran 
had a history of lumbar diskectomy and that he wore a corset 
intermittently.  He had complaints of continued back pain and 
pain in the back of his legs, with burning all over his feet.  
The pain was reportedly worse with walking or after a 
prolonged period of time in any position.  Examination found 
that the veteran was severely obese.  His back musculature 
was within normal limits.  Range of motion studies noted 
forward flexion to 45 degrees, backward extension to 10 
degrees, bilateral lateral flexion to 15 degrees, and 
bilateral rotation to 20 degrees.  Concerning objective 
evidence of pain on motion, it was noted that he had 
exaggerated responses consistent with Waddell's criteria, 
including heavy breathing through his nose, grunting, and 
wincing with any type of movement in the examiner's presence.  
Motor strength testing of the legs revealed he gave way when 
testing all motor groups.  The examiner believed that this 
showed that the veteran was not cooperating with the 
examination.  The neurological examination was otherwise 
normal, except for a positive straight leg raising sign 
bilaterally.  The diagnosis was chronic low back pain with 
bilateral radicular pain secondary to herniated nucleus 
pulposus at L4-5.  It was stated that, given the consistent 
history of pain since his original injury, his previous 
surgery at this level and the consistent findings, this 
herniated disc represented sequelae of his original injury at 
one level with a current re-herniation at this level causing 
bilateral radiculopathy.  

At a personal hearing in October 1996, the veteran and his 
wife testified concerning his back condition.  He said that 
he was severely restricted in his daily activities, such as 
walking, bending, or lifting.  He could not sit or stand for 
long periods; he could only sit for about 20 minutes without 
changing positions.  He reported that his back disability 
affected his sleep and he only got about four to five hours 
sleep per night.  His wife testified that she must help him 
put on his socks, and that he could not do any lifting nor 
move a chair.  She reported that his condition had been worse 
over the past four to five years.  The veteran asserted that 
his June 1996 VA examination was inadequate because the 
examiner saw him for less than five minutes and, when he had 
to let go of pressure due to pain, the doctor said he was not 
cooperating.  He testified that he had muscle spasms in his 
back and legs and his legs jerked between two to three times 
per day up to a dozen times.  He further testified that he 
wore a corset or brace occasionally.  It was requested that 
the veteran be afforded a new examination by a different 
examiner.    

On a VA neurological examination in November 1996, it was 
noted that the veteran had recently undergone an attempted 
coronary balloon angioplasty with a subsequent complication 
of a right femoral nerve palsy and, therefore he was in a 
wheelchair and unable to stand or do spine range of motion 
for the examination.  It was further noted that he complained 
of constant low back pain, which was exacerbated by prolonged 
position in any one position.  He also complained of pain in 
both legs down to his toes.  The examiner stated that the 
veteran was in a wheelchair and was unable to arise.  
Examination indicated a right femoral nerve neurapraxia.  It 
was noted that the level of function of the L4-5 nerve roots 
on the left was not impaired as far as weakness; however, on 
the right, the picture was somewhat confused by the right 
femoral nerve palsy.  It was stated that neurological 
examination would be described in greater detail on the 
report of spine examination.

On the report of a VA spine examination, also performed in 
November 1996, it was again noted that the veteran was in a 
wheelchair and could not arise.  Therefore, musculature of 
the back and range of motion could not be examined.  There 
was profound weakness of the right quadriceps musculature.  
The left anterior tibialis and extensor hallucis longus 
muscles were 5/5.  The right anterior tibialis and extensor 
hallucis longus muscle strength was graded as 5/5, although 
the veteran demonstrated a give way, and coaxing was required 
to test his strength in the muscle groups on the right.  The 
diagnosis was chronic low back pain with bilateral 
radiculopathy secondary to degenerative disc disease of the 
spine.  The examiner was unable to fully evaluate the impact 
of this disorder on the veteran's functionality secondary to 
his "unrelated" right femoral nerve palsy from another 
medical procedure which, according to the veteran, prevented 
him from arising from his wheelchair for the examination.  

A February 1997 letter from a private physician, Karen M. 
Arkin, M.D., noted that neurological examination of the 
veteran revealed lower extremity strength was guarded.  Deep 
tendon reflexes were absent at the right knee, trace at the 
left knee and absent at the ankles.  Plantar responses were 
flexor.  Sensory examination revealed a diminution of 
pinprick diffusely in the right lower extremity sparing a 
portion of the dorsum and sole of the foot and involving the 
left anterior thigh and left ulnari nerve distribution.  
Following the examination Dr. Arkin opined that the veteran's 
leg weakness which involved the right more than the left was 
likely due to significant spinal stenosis.  She stated that 
it was unclear to her why his symptoms became acutely so much 
worse following his cardiac catheterization, but laying in 
the supine position for a prolonged period of time could 
potentially cause some vascular compromise to these nerve 
roots.  She advised the veteran that the natural course of 
spinal stenosis, if inoperable, was continued slow 
deterioration which might lead to progressive weakness of 
both lower extremities as well as gradual further 
deterioration of bowel and bladder function.

On the report of a VA orthopedic examination of the spine in 
June 1997, it was noted that the veteran had undergone an 
angioplasty in September 1996 and developed femoral nerve 
palsy following the surgery.  It was reported that he had 
numbness and weakness in the right leg and pain and weakness 
in the left leg.  The examiner stated that he did not believe 
that the veteran's leg symptoms or pain in the low back were 
due to any femoral nerve palsy, but were due to increased 
symptoms secondary to his lumbar disc disease.  Examination 
found the veteran could stand with difficulty and examination 
was difficult to perform.  He had to hold onto the table to 
go through range of motion studies.  He had considerable 
muscle spasms in his lumbar area.  He could forward flex to 
40 degrees with difficulty, backward extend to 5 degrees with 
difficulty, left and right lateral flexion was to 20 degrees, 
and left and right rotation was to 35 degrees.  He could not 
heel and toe walk.  Straight leg raising with assistance from 
the examiner was to 50 degrees, and the veteran had 
considerable pain in his lower back.  It was noted that he 
was mostly confined to a wheelchair, but could walk short 
distances with a walker.  The diagnoses included degenerative 
disc disease with herniated nucleus pulposus with subsequent 
diskectomy that was considerably symptomatic and disabling, 
and that he still had herniated discs at L4-5.  The examiner 
stated that all the veteran's symptoms were due to his low 
back condition and not due to any other condition.  

The report of a VA neurological examination in June 1997 
noted that the veteran reported that he used a walker in his 
house, but used a wheelchair when he left the house.  He said 
the pain in his lower back and legs had improved after a 
neurolysis was performed on the left side of his lower back 
in March 1997.  Neurological examination found decreased 
strength in the legs.  Deep tendon reflexes revealed absent 
knee reflexes on the right side, and the left knee deep 
tendon reflex was 3/4.  Ankle reflexes on the right side were 
2/4 and 3/4 on the left.  Sensory examination revealed 
moderately to severely decreased sensation affecting all 
modalities in the right leg.  He experienced hyperesthesia on 
the bottom of his right foot.  He had mildly decreased 
sensation in his left lower extremity including all sensory 
modalities.  Vibration sense was absent in the right leg and 
four seconds over the patella and medial malleolus of the 
left leg.  The veteran did not have any perianal sensation.  
There was decreased sensation to light touch and pain 
starting at the T4 and T6 levels on the right and left sides, 
respectively.  CT scan showed mild bulging of the L3 and L4-5 
discs with no evidence of disc herniation.  There was 
bilateral foraminal stenosis present without any nerve root 
compression.  It was stated that he had severe loss of right 
leg sensation and motor function on physical examination.  
Diagnoses included right femoral nerve palsy, peripheral 
neuropathy, and degenerative disc disease and degenerative 
arthritis of the lumbar spine.  It was stated that the 
veteran's current disability related to his right leg was 
directly related to his history of femoral nerve injury as 
well as peripheral neuropathy for which his diabetes mellitus 
was a risk factor, but the current disability he suffered 
from as a result of his right leg weakness was not directly 
related to his lower back condition.  It was further stated 
that the veteran's lumbar spine disorder was causing moderate 
to severe disability with a left-sided neurolysis for pain 
relief.  It was said that his neurological examination was 
influenced by the peripheral neuropathy as well as the right 
femoral nerve injury and it was, therefore, difficult to make 
an accurate assessment of radicular involvement of the lumbar 
nerve roots, but CT scan of the lower back did not reveal any 
nerve root compression.    

At a personal hearing in July 1998, the veteran testified 
about his low back problems.  It was asserted that the 
evidence of record at least raised a reasonable doubt 
concerning whether he was entitled to an increased rating for 
his low back disability and, thus, his rating should be 
raised.  The veteran testified that he had recently had 
another MRI examination of the back and that he had been told 
that he had some degenerative arthritis, spinal stenosis, and 
bulging of the discs.  He was also told that he was not a 
candidate for surgery due to other medical conditions.  He 
said that he had severe pain in his back that radiated down 
into his left leg and that he had no feeling in the right 
leg.  He also reported that any physical activity, even 
getting up out of a chair or walking short distances with his 
walker, would aggravate and intensify the pain.  He took 
Percocet for the pain, which did not relieve it but only made 
it tolerable.  He had used a TENS unit and a lumbar brace, 
but these did not provide much relief.  He reported he could 
drive his car only for short distances and had to stop every 
hour when he was on long trips.  He said he had to take 
sleeping pills to help him sleep, and he described how he was 
limited in activities he could do around the house.  He last 
worked in September 1995.  He said that he lost feeling in 
his right leg following his angioplasty, but prior to that 
time he had the same symptoms in his right leg that he had in 
the left.  He described his radiating pain as going all the 
way into his toes.  Prior to his angioplasty, he had pain in 
the legs with any motion.  He said that he had begun to lose 
muscle tone in his legs and that the right was smaller than 
the left.                       

Analysis

The veteran's current claim for an increased rating for his 
service-connected postoperative residuals of a herniated disc 
at L4-5 was initiated in April 1996.  In accordance with 38 
C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999), and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records as well as all other 
evidence of record pertaining to the history of his service-
connected low back disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where entitlement 
to compensation has already been established and an increase 
in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v, 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In the case of disc disease, VA rates any disability 
according to the functional limitations which result from the 
condition.  Where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which covers 
intervertebral disc syndrome including the post-operative 
condition.  Under this code, a disability will be rated 
according to the level of impairment.  Pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc and little intermittent relief, is 
rated as 60 percent disabling.  Impairment which is severe 
with recurring attacks and intermittent relief is rated at 40 
percent.  38 C.F.R. § 4.71a, Code 5293. 

Additionally, arthritis, due to trauma, substantiated by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Codes 5003 and 5010 
(1999).  Limitation of motion of the lumbar spine will be 
rated at a maximum of 40 percent disabling if it is severe.  
38 C.F.R. § 4.71a, Code 5292 (1999).  

Recent examinations have shown that the veteran had objective 
manifestations of severe low back pain with radiation into 
both legs and feet prior to his recent angioplasty.  
Following his surgery, he had numbness in the right leg, but 
continued to have pain in the left.  He has also been shown 
to have demonstrable muscle spasms and neurological findings 
appropriate to the site of his postoperative herniated disc 
at L4-5.  While there are differing medical opinions 
concerning whether current right leg problems are due to his 
service-connected low back disability or due to an injury 
associated with the angioplasty, the examiner who performed 
the June 1997 VA orthopedic examination and Dr. Arkin have 
both attributed right leg pain to his back disorder.  Thus, 
after considering the entire evidence of record, and after 
resolving reasonable doubt in the appellant's favor, the 
Board finds that postoperative residuals of a herniated disc 
at L4-5 result in pronounced impairment.  Hence, a 60 percent 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§  4.1, 4.7, 4.40, 4.41, 4.71a, Code 5293.  

The Board has considered other diagnostic codes in order to 
determine whether the veteran is entitled to a rating in 
excess of 60 percent.  In this case, however, the maximum 
rating for limitation of motion of the lumbar spine is 40 
percent.  Moreover, there is no competent evidence of spinal 
cord involvement or complete unfavorable ankylosis that would 
justify a rating higher than 60 percent under the rating 
schedule.  Hence, the Board finds that a rating in excess of 
60 percent is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Codes 5289, 5292, 5293 (1999).   


ORDER

Entitlement to a 60 percent disability evaluation for the 
postoperative residuals of a herniated disc at L4-5 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

